DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed December 8, 2022 (hereinafter “Reply”).
Claims 2 and 11 are amended.
Claim 18 is canceled.
Claims 1-17, 19, and 20 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-17, 19, and 20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-17, 19, and 20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-17, 19, and 20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites receiving a list of search keywords for which an advertiser wishes to bid for paid placement in search results, assessing statistical linguistic similarity among the keywords, using a metric that balances to give greater weight to linguistic elements that are less frequent in the population of keywords, and to avoid overweighting longer-length keywords; grouping the search keywords based on the assessed linguistic similarity, the grouping organizing the keywords in a hierarchical subset organization; analyzing keywords of the list to ascertain which keywords have sufficient history to compute statistically sound estimates for value of bids to be submitted to a search to bid for ranking among search results by the search engine for searches on the search keywords for which an advertiser wishes to bid for paid placement in search results, and for which the history is too sparse or infrequent to support computation of a statistically sound estimates for bid value; for the search keywords that are frequent enough to have historical data from which to estimate performance of the search keywords: receiving information relating to historical expenditure, proceeds, and click performance of the search keywords; computing estimates for the search keywords for a budgeted operation period, this computation using convex constrained mathematical optimization techniques to locate a local maximum of a measure of keyword performance relative to variation in expenditure on search keywords, within a specified budget cap; for advertising search keywords from among the list of advertising search keywords that have a sparse history of use that is too infrequent to have a statistically sound estimate for value, computing bid estimates by at least the following steps: assessing statistical similarity of the sparse-history keyword to other keywords that have sufficient history to support a statistically sound estimate of value, computing a forecast model, based at least in part on combining past measurements of keyword performance for the historically-supported linguistically similar keywords, including dynamic price behavior of the historically-supported linguistically similar keywords using an algorithm that seeks to minimize total error in the forecast model; computing bid estimates for paid advertising to be displayed on search of the sparse-history keywords, using the computed forecast model; sending messages for paid search ranking, data of the messages indicating respective sparse-history keywords and the respective computed bid estimates for paid advertising based on the sparse-history keywords based on search of the sparse-data keyword, at the computed bid estimate; dynamically updating the forecast model and updating the bid estimate for the sparse-history keywords based on ongoing price behavior of the historically-supported linguistically similar keywords; after bid estimates are submitted, updating estimates for the sparse-data keywords by grouping the sparse-data keywords into groups, including at least a high-performing group and a low-performing group, and reallocating budget from the keywords of the low-performing group to keywords of the high-performing group, by reducing bid estimates for keywords of the low-performing group and increasing bid estimates of keywords of the high-performing group; computing a tracking score that is designed to be a proxy for a quality score computed by a search engine (for which the search engine using the quality score for paid search ranking for presentation to users), the tracking score being computed based at least in part on respective search keywords, ad creatives, landing pages for the keywords, and relevance between the ad creative and the content of the landing page; and presenting the tracking score with diagnostic annotation to direct tailoring a creative and/or landing page to improve the search engine quality score and/or ranking of the creative among paid search results displayed by the search engine in response to the keyword. Claims 2 and 11 recite similar features as claim 1. Claims 3-10, 12-17, 19, and 20 further specify characteristics of the data used in or further steps used by the algorithms described above. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including legal obligations; advertising, marketing or sales activities or behaviors; and business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features for determining and adjusting values for keywords and deciding on a business strategy to pursue based thereon are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-17, 19, and 20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a computer (for performing most of the method steps) having one or more processors and nontransitory memories, storing information in a computer memory, receiving information at and sending information (including network messages to a search engine) from the computer, and presenting the computed information on a display screen. Claim 2 recites similar features as claim 1. Claim 11 recites similar features as claims 1 and 2 and also recites one or more processors and memories. 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computer, processors, memories, network, search engine, and display screen—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to receive information at and send information (including network messages to a search engine) from the computer is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-17, 19, and 20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-17, 19, and 20 are directed to abstract ideas.

Step 2B
Claims 1-17, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive information at and send information (including network messages to a search engine) from the computer is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store information in a memory is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-17, 19, and 20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Statement Regarding Prior Art
The Final Office Action dated June 15, 2021 includes a statement regarding the prior art.

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive. 

Response to Arguments on Page 12 of the Reply
Applicant does not present any arguments on page 12 of the reply. 

Response to Arguments on Page 13 of the Reply
Applicant argues the “The § 101 discussion of the Action of July 2022 ignores all three (or rather, includes them in giant block quotes with no showings whatsoever). When the claim is considered as a whole—rather than as a handful of isolated words—the claim is nonabstract.” Examiner disagrees for the following reasons. First, the arguments seem to be arguing that claim language has both been ignored and also included nearly completely in “giant block quotes.” Applicant appears to be referring to the paragraph that begins with “The claims recite the following limitations” in the section that identifies the limitations corresponding to the identified abstract ideas, but applicant’s arguments appear to misunderstand or mischaracterize what is being determined in this portion of the Office action. This paragraph identifies the claim limitations corresponding to the identified abstract ideas. To the extent that claim elements are omitted from this section, they are identified and addressed in the later part of the analysis that begins with “The claims recite the following additional elements beyond those identified above as being directed to an abstract idea.” Other parts of the rejections identify the reason why the identified features have been found to be directed toward abstract ideas.
Applicant argues that “Most of the following examiner errors has been pointed out multiple times before (though for earlier examiners)” and that “Cumulatively, the July 2022 Action communicates and impression of bad faith.” Examiner disagrees, because the Reply of March 2022 had been fully considered, and examiner maintains that the rejections do not contain the alleged “errors” that applicant presently (and previously) disputes. For clarity of the record, the alleged “errors” will be addressed in the order presented by the applicant.

Response to Arguments on Page 14 of the Reply
Applicant argues that the analysis “dismisses the ‘model’” and that “When the guidance uses the word ‘field,’ it is never in a context that supports Examiner’s statement, and never remotely supports Examiner’s apparent belief that entire ‘fields’ are ineligible or that claim limitations may be swept into some ineligible category merely because of their ‘field.’” Examiner disagrees, because it was never a position that entire fields are ineligible or that the claim language had been considered as such. Instead, the analysis found that an alleged improvement to a mental or mathematical model is not itself and improvement to any technological field. 
Applicant argues that by “By that silence, the Examiner concedes that the ‘improvements to the functioning of a computer’ analysis of MPEP § 2106.05(a) and the October 2019 Update applies, and the claims are eligible for the reasons explained in the Reply of March 2022.” Examiner disagrees, because no such “silence” exists: the rejections themselves address that “There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).” Further, as discussed above, previous responses to arguments similarly identified that the claims do not reflect any improvement to the functioning of a computer.
Applicant argues that the previous actions do not address the analogy of the claimed “model” to the “rules” of McRO. “[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.” M.P.E.P. § 2106.05(a), citations omitted. However, unlike in McRO, the claimed “model” does not enable automation of specific animation tasks that previously could only be performed subjectively by humans. Further the claimed “model” does not enable any other kind of tasks that previously could only be performed subjectively by humans. Rather and as already noted in the rejections, the inclusion of the computing system in the claims amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f).
Applicant argues that the claims are “closely analogous to Example 37 from the Examiner Guidance.” Examiner disagrees, because like claim 3 in Example 37, nothing in the present claims preclude the identified abstract ideas from being performed in the human mind, but for the recited identified additional elements, and the claim encompasses the user mentally performing the identified abstract ideas, which have also been identified as certain methods of organizing human activity.
Applicant’s argues that the fact that the Office action pointed out that PTAB’s Hamilton decision is nonprecedential is “True, irrelevant, and unlawful.” Examiner disagrees, because it is not unlawful to acknowledge a nonprecedential decision as nonprecedential. To the extent that applicant appears to be arguing that Hamilton provides a departure from current Office policy and that the rejections do not incorporate this departure or that the rejections depart from the policy applied in Hamilton, examiner disagrees. Unlike in Hamilton, the present claims do not reflect any improvement to computer functionality or particularly the virtual universe technology involved in Hamilton.

Response to Arguments on Page 15 of the Reply
Applicant argues that “Hamilton held that that [sic] software technology entities are not ‘mathematical,’ ‘human,’ or ‘mental’ or any other form of ‘abstract’” and also argues that “The Action does not identify which category applies to which claim language, let alone explain how.” Examiner disagrees, because the rejections explicitly state that the identified abstract ideas “correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity” and “correspond to concepts identified as abstract ideas by the courts as mental processes” and provides the reasons why and how. Further, Hamilton does not appear to have held that “software technology entities are not ‘mathematical,’ ‘human,’ or ‘mental’ or any other form of ‘abstract;’” instead, the analysis appears to be limited to particular software involved in the VUs in Hamilton. Further, the features from the present claims identified as being directed to abstract ideas are not these particular software technology entities involved in Hamilton.
Applicant argues that the “steps are beyond mental capabilities, and as recited, are necessarily performed by computer.” Examiner disagrees, because steps for keeping track of keyword performance using particular mathematical techniques described in the claims, computing estimates for a budged operation period, and keeping track of a limited number of advertising search keywords using forecast models can reasonably be performed by a human mind or with the aid of pencil and paper. 
Applicant argues that “The Action identifies no respect in which the ‘limited to a particular field’ principle applies to these claims.” Examiner disagrees. “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.” M.P.E.P. § 2106.05(h). The rejections find that “Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising”. That is, like in Affinitiy Labs, “Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims.” Id., internal citations omitted.
Applicant also alleges that the “Examiner made the ‘field’ test up out of thin air.” Examiner disagrees, because not such “field” test had been applied. As described above, to the extent that the rejections or arguments identified an alleged improvement as being directed to a marketing or business field, this was in the context or demonstrating why the alleged improvement was not a “technological” improvement—i.e., an improvement to a particular technology or technological field. Similarly, to the extent that the analysis indicates “Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising,” this relates to the principles described in M.P.E.P. § 2106.05(h) that merely indicating a field of use or technological environment in which to apply a judicial exception are insufficient to demonstrate a practical application of the identified abstract idea or significantly more under the Alice test. 

Response to Arguments on Page 16 of the Reply
Applicant argues that the previous arguments were not considered. As discussed above, the response to arguments and the rejections themselves address these arguments and provide the rationale for why the particular arguments are not persuasive and why the arguments are in error.
Applicant argues that an improvement in computation for “business and marketing fields” is an improvement to the functioning of a computer or “ANY other technology.” Examiner disagrees, because business is not a technology or technological field and neither is marketing. 

Response to Arguments on Page 17 of the Reply
Applicant continues the argument that an improvement in computation for “business and marketing fields” is an improvement to the functioning of a computer or “ANY other technology,” and that the analysis for the Alice test should end there based on that finding. Examiner disagrees, because business is not a technology or technological field and neither is marketing. Further, as described in this action, the claims do not reflect any improvement to a particular technology or technological field.

Response to Arguments on Page 18 of the Reply
Applicant argues that in the present claims “the ‘model’ reflects an improvement in the functioning of a computer.’” It allows a computer to program itself, in a way that no prior art does.” Examiner disagrees, because as discussed herein, the claimed model is a part of the identified abstract ideas. The claimed “model” includes no technical features itself; rather, it is a mathematical construct that can be applied by any human to produce an output. As described in the rejections, the inclusion of generic computer elements amounts to mere instructions to implement the identified abstract ideas—i.e., the model—on a computer. See M.P.E.P. § 2106.05(f). Similarly, to the extent that the model is a technique for transforming date, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). 

Response to Arguments on Page 19 of the Reply
Applicant argues that the “Action’s partition of the claims between Steps 2A and 2B is faulty. And that makes the Step 2A analysis incorrect.” Examiner disagrees, because the flowchart in M.P.E.P. § 2106(III) indicates that Step 2A and Step 2B are distinct steps. Further, M.P.E.P. § 2106.04(II)(A) indicates that Step 2A is a “two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception.” The rejections under § 101 comport with these policy requirements.
Applicant presents arguments that the “The Action neglects the PTAB’s definitions” and that the “Examiner’s ‘field’ rationale—which is not in any examiner guidance—is wrong.” Examiner disagrees. As discussed above, there is no particular “field” test or rationale that is being applied in the rejections or in responses to arguments. Further, the PTAB does not appear to have posited any particular definitions of “mathematical concepts,” “mental processes,” and certain methods of organizing human activity that depart from the guidance set forth in the M.P.E.P., which is the basis for the present rejections under § 101.

Response to Arguments on Page 20 of the Reply
Applicant argues that “In Hamilton, the PTAB held that software technology entities are not ‘mathematical,’ ‘human,’ or ‘mental.’” Applicant further argues that “Claim language that recites software or data structures […] do not recite any abstract idea.” Examiner disagrees for the following reasons. First, to the extent that applicant appears to be arguing that Hamilton provides a departure from current Office policy and that the rejections do not incorporate this departure or that the rejections depart from the policy applied in Hamilton, examiner disagrees. Unlike in Hamilton, the present claims do not reflect any improvement to computer functionality or particularly the virtual universe technology involved in Hamilton. Second, Hamilton does not appear to make any statement or holding that software technology entities are not ‘mathematical,’ ‘human,’ or ‘mental.’” Instead, Hamilton appears to be limited to those particular claims involving VUs as limited by those claims and corresponding description in the specification. Finally, as previously indicated, the Hamilton opinion is not precedential and any reference to its “holdings” as deviations from established Office policy regarding claims that are not at issue are inapposite to examination of the present application. As noted in the PTAB’s Standard Operating Procedure 2, “The Board enters thousands of decisions every year. Every decision other than a precedential decision by the Precedential Opinion Panel is, by default, a routine decision. A routine decision is binding in the case in which it is made, even if it is not designated as precedential or informative, but it is not otherwise binding authority.” SOP 2, p. 3, emphasis added. Thus, examiner is not “brushing off” the PTAB or its work, but simply recognizing that Hamilton is not binding authority for examination of the present application. 
Applicant argues that the claimed “model is essentially a computer program developed by machine learning.” Examiner disagrees, because this assertion contradicts applicant’s specification. The model, as claimed, is a mathematical model for forecasting. See, e.g., applicant’s Spec. at [0094]: “The budget allocation problem may be modeled mathematically.” As an abstract idea, a mathematical model does not require any computer for its implementation. Thus, it is not true that it is “essentially a computer program.” In fact, although the claims require (as an additional element) computer implementation of several of its features, the claims do not require the model itself is a computer program, and instead, is only used by a computer. For these reasons, the model is not “necessarily rooted in computer technology.” The mathematical model of the claims is not similar to any of the limitations cited in the table copied on page 20 of the Reply.

Response to Arguments on Page 21 of the Reply
Applicant argues that the “model” of the present claims is similar to the “rules” in McRO. Examiner disagrees for the following reasons. “[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.” M.P.E.P. § 2106.05(a), citations omitted. However, unlike in McRO, the presently claimed “model” does not enable automation of specific animation tasks that previously could only be performed subjectively by humans. Further the claimed “model” does not enable any other kind of tasks that previously could only be performed subjectively by humans. Rather and as already noted in the rejections, the inclusion of the computing system in the claims amounts to mere instructions to implement the identified abstract ideas—i.e., the claimed mathematical model—on a computer. See M.P.E.P. § 2106.05(f). 


Response to Arguments on Page 22 of the Reply
Applicant continues the argument started on page 21 of the Reply and argues that “In these claims, the four claim steps that involve computing and using the model (when taken ‘as a whole’ and without the error of oversimplification), constitute ‘an improvement in computer-related technology [that] allow[s] computer performance of a function not previously performable by a computer’ or ‘improvement in the functioning of a computer.’” Examiner disagrees, because as noted above, the claimed “model” does not enable any other kind of tasks that previously could only be performed subjectively by humans. Rather and as already noted in the rejections, the inclusion of the computing system in the claims amounts to mere instructions to implement the identified abstract ideas—i.e., the claimed mathematical model—on a computer. See M.P.E.P. § 2106.05(f).

Response to Arguments on Page 23 of the Reply
Applicant continues the argument from page 22 of the reply and adds that “The Action points to nothing that approximates the “function not previously performable” presented in §  I starting at page 12 of this paper.” Examiner disagrees, because as noted above, the claimed “model” does not enable any other kind of tasks that previously could only be performed subjectively by humans. Rather and as already noted in the rejections, the inclusion of the computing system in the claims amounts to mere instructions to implement the identified abstract ideas—i.e., the claimed mathematical model—on a computer. See M.P.E.P. § 2106.05(f).

Response to Arguments on Page 24 of the Reply
Applicant appears to argue that because a prior-art rejection is not applied to the claims, “Even if the technological implementation is only the nature of new data processed by unmodified computer hardware, by unmodified program code, if those new data or ‘rules’ result in different computation, then that may be sufficient to support eligibility.” Examiner disagrees, because “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). Inclusion of generic computer elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f).
Applicant argues that “There’s a lot more claim language here than was enough to be ‘meaningful’ in McRO.” Examiner does not find this argument persuasive, because the test for eligibility does not a matter of counting the amount of language in the claims. Instead, the Alice test is used. As shown by the rejections, application of the Alice test indicates that the claims are not directed to patent-eligible subject matter. Further, the portions of the claims that applicant argues are “meaningful” are part of the identified abstract ideas.
Applicant argues that “the underlying task of estimating bid prices based on the relevant metrics has never been done by a human, at least there’s not evidence of it.” Examiner disagrees, because as noted above, the claimed “model” does not enable any other kind of tasks that previously could only be performed subjectively by humans. Rather and as already noted in the rejections, the inclusion of the computing system in the claims amounts to mere instructions to implement the identified abstract ideas—i.e., the claimed mathematical model—on a computer. See M.P.E.P. § 2106.05(f). Further, attorney arguments cannot take the place of evidence. Thus, the statement that “the underlying task of estimating bid prices based on the relevant metrics has never been done by a human” is not accorded any evidentiary weight.

Response to Arguments on Page 25 of the Reply
Applicant argues that the specificity of the identified abstract ideas of the claims indicates that “The Action errs in analyzing the ‘improvement’ based solely on a few isolated words of the claims, ignoring the specification.” Examiner disagrees, because as discussed above, the claims do not reflect an improvement to a technology or technological field. That is, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”).
The applicant argues that the “model” and its capability for a computer to program itself are new, Examiner disagrees, because as noted above, the model is not a computer program—it is a mathematical mode (as evidenced in applicant’s Specification at [0094]). As an abstract idea, a mathematical model does not require any computer for its implementation. “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). Inclusion of generic computer elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f).
Applicant argues that the Step 2A, prong 2 analysis is “obviously copy-and-paste boilerplate, with oversimplified claim language plugged in.” Examiner disagrees, because the analysis in the rejections considers the factors of the Alice test for determining that the additional elements do not integrate the identified abstract ideas into a practical application. Only those factors that applied to the current claims are included in the analysis. Examiner acknowledges that there are a limited number of factors to consider for the Alice test, so the discussion of these features may appear similar to other analyses. Further, the Alice test does not require that the rejection itself must recite the words “function not previously performable.”
Applicant argues that the “Action oversimplifies the claims” because “the word ‘weight’ appears nowhere in the § 101 part of the action, except in the Action’s block quote of the claim.” Examiner disagrees that this is an oversimplification. Instead, as discussed above, the “block quote” is an identification of the claim features directed to the abstract idea. The action then refers to the “identified abstract ideas” when addressing these features, which obviates the need to keep repeating the features identified in the “block quote.”

Response to Arguments on Page 26 of the Reply
Applicant argues that “MPEP § 2106.05(e) specifies that if a claim limitation is ‘meaningful’ if it ‘provides and inventive concept’” and that “it’s internally inconsistent to then say it’s not meaningful for § 101 purposes, unless the Examiner explains.” Examiner disagrees, because applicant appears to be conflating the term “inventive concept” as used in the context of the Alice test with the way the term was used prior to the Alice decision to refer to satisfying the novelty and nonobviousness requirements under §§ 102 and 103. As noted in the M.P.E.P.:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. 

M.P.E.P. § 2106.05(I).
Applicant argues that “the Action compares to no standard, and gives no explanation.” Examiner disagrees, because the rejections are full of citations to the Alice test, applicable rules and statutes, and portions of the M.P.E.P. that provide context for application of the Alice test and the various factors. 
Applicant argues that “If SRI’s software is ‘meaningful,’ the Action offers no contrast or explanation to explain why the limitations of these claims—which the Examiner concedes (by silence) to be new—are not. Examiner disagrees, because the rejections under § 101 explain why the additional elements do not amount to significantly more than the abstract idea. Further, “concession by silence” is not a doctrine for evidence of an examiner’s position, particularly when the rejections and record reflect otherwise.

Response to Arguments on Page 27 of the Reply
Applicant argues that the claims are analogous to the eligible claims from Example 37 because “Just like Example 37, claim 1, the claims of this application recite ‘additional elements’—the four steps of the model’s computation, update, and use, based on non-generic metrics—that establish that the model is effectively a program that automatically computers further results, and ‘provides a specific improvement over prior systems’ and ‘results in an improved’ ability for electronic devices to bid in keyword auctions.” Examiner disagrees, because what applicant refers to as “additional elements” have been identified as being directed to the abstract ideas and are not additional elements. Because these features are not additional elements, they cannot integrate themselves into a practical application or demonstrate significantly more the themselves—i.e., the abstract idea.

Response to Arguments on Page 28 of the Reply
Applicant argues that in Hamilton, the PTAB “concluded that pure software claims in the business of advertising were eligible.” Examiner disagrees, because the claims in Hamilton are not pure software claims.
Applicant argues that the claims recite patent-eligible subject matter because “each independent claim recites specific computation or data that was not known before Applicant’s filing date, and that improves the ability of a computer to perform a function.” Examiner disagrees, because “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”).
Applicant argues that “If the Examiner has some reason to believe he has authority to ignore or overrule the PTAB, the Examiner should explain.” Examiner disagrees with this characterization, because the Hamilton opinion is not precedential and any reference to its “holdings” as deviations from established Office policy regarding claims that are not at issue are inapposite to examination of the present application. As noted in the PTAB’s Standard Operating Procedure 2, “The Board enters thousands of decisions every year. Every decision other than a precedential decision by the Precedential Opinion Panel is, by default, a routine decision. A routine decision is binding in the case in which it is made, even if it is not designated as precedential or informative, but it is not otherwise binding authority.” SOP 2, p. 3, emphasis added. Thus, examiner is not “ignoring” or “overruling” the PTAB or its work, but simply recognizing that Hamilton is not binding authority for examination of the present application. 
As discussed herein, Hamilton can easily be differentiated from the present application. First, to the extent that applicant appears to be arguing that Hamilton provides a departure from current Office policy and that the rejections do not incorporate this departure or that the rejections depart from the policy applied in Hamilton, examiner disagrees. Unlike in Hamilton, the present claims do not reflect any improvement to computer functionality or particularly the virtual universe technology involved in Hamilton. Second, Hamilton does not appear to make any statement or holding that software technology entities are not ‘mathematical,’ ‘human,’ or ‘mental.’” Instead, Hamilton appears to be limited to those particular claims involving VUs as limited by those claims and corresponding description in the specification.

Response to Arguments on Page 29 of the Reply
Applicant argues that in Hamilton, the PTAB held that “software technology entities are not ‘mathematical,’ ‘human,’ or ‘mental,’” and it is incorrect to oversimplify the claims to force-fit those categories. Examiner disagrees both with applicant’s characterization of the holding in Hamilton and the characterization of the rejections as oversimplifying the claims in the portion that serves to identify the abstract ideas in the claims. 
Applicant argues that the claims include a “specific asserted improvement” or a “function not previously performable by a computer.” Examiner disagrees, because the claimed “model” does not enable any other kind of tasks that previously could only be performed subjectively by humans. Rather and as already noted in the rejections, the inclusion of the computing system in the claims amounts to mere instructions to implement the identified abstract ideas—i.e., the claimed mathematical model—on a computer. See M.P.E.P. § 2106.05(f).
Applicant argues that the claims recite “an improvement in computer-related technology.” Examiner disagrees, because as discussed above, the mathematical models used for calculating the various values in the claims are part of the identified abstract ideas and thus, not directed to any particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). The novelty of the algorithms for improving the business and marketing practices identified as being part of the identified abstract ideas “does not move the claims out of the realm of abstract ideas.” More simply, “the judicial exception alone cannot provide the improvement” M.P.E.P. § 2106.05(a). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). 

Response to Arguments on Page 30 of the Reply
Applicant continues the arguments presented on page 29 of the reply. In response, examiner disagrees, because as discussed above, the mathematical models used for calculating the various values in the claims are part of the identified abstract ideas and thus, not directed to any particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). The novelty of the algorithms for improving the business and marketing practices identified as being part of the identified abstract ideas “does not move the claims out of the realm of abstract ideas.” More simply, “the judicial exception alone cannot provide the improvement” M.P.E.P. § 2106.05(a). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to optimizing bidding for keyword advertising.
Ghaddar et al. (U.S. Pat. No. 9,659,253 B1) (solving an optimization model using automatically generated formulations in a parallel and collaborative method);
Warncke et al. (U.S. Pub. No. 2010/0318454 A1) (function and constraint-based service agreements); and
Borgs et al. (“Dynamics of bid optimization in online advertisement auctions.” In Proceedings of the 16th international conference on World Wide Web (WWW '07). Association for Computing Machinery, New York, NY, USA, 531–540. 2007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622